 Case 2:19-cr-00877-CCC Document 213 Filed 08/31/21 Page 1 of 1 PageID: 3772




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


  UNITED STATES OF AMERICA

                  v.                                 Hon. Michael A. Hammer

  MATTHEW BRENT GOETTSCHE,                           CRIMINAL NO. 2:19-cr-877-CCC
  RUSS MEDLIN,
  JOBADIAH SINCLAIR WEEKS,                           NOTICE OF ATTORNEY
  JOSEPH FRANK ABEL, and                             WITHDRAWAL
  SILVIU CATALIN BALACI




   TO THE CLERK OF THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
                             RECORD:


       PLEASE TAKE NOTICE that Hartley M. K. West is hereby withdrawn as counsel of

record for Defendant Matthew Brent Goettsche (“Mr. Goettsche”) as she will no longer be an

employee of Kobre & Kim LLP or serving as counsel to Mr. Goettsche as of September 1, 2021.

Mr. Goettsche will continue to be represented by Andrew C. Lourie and Benjamin Sauter of

Kobre & Kim LLP and by Rodney Villazor of Smith Villazor LLP.



Dated: August 31, 2021
                                                    Respectfully submitted,

                                                     /s/ Hartley M. K. West
                                                    Hartley M. K. West
                                                    KOBRE & KIM LLP
                                                    150 California Street – 19th Street
                                                    San Francisco, CA 94111
                                                    (415) 582-4781
                                                    Hartley.West@kobrekim.com
